DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/27/2022 regarding the rejection of claims 1, 10, and 11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that the combination of references do not teach the limitations presented in the independent claims, however examiner respectfully disagrees. According to the applicant provided translation, Molitor (WO Publication No. 2011128101) teaches displacing wheel sets relative to the transport area in the case of an uneven load causing an inclination of the transport area (Molitor: Par. 32; i.e., when the vehicle 1 is stationary, the aforementioned height adjustment can be used to react to any inclined position of the transport area 2 - for instance in case of uneven loads). Accordingly, displacing the wheel sets would result in an adjustment in the height of the transport area to correct for an inclination. Therefore, Molitor is relied upon for the teaching of the cargo section being disposed movably on the vehicle body in planar view, as claimed. Goto (U.S. Patent No. 10377613) is relied upon for the teaching of moving the mast of the cargo section horizontally relative to the vehicle body in planar view (Goto: Col. 2, line 66 - Col. 3, line 1; i.e., the mast assembly 17 is movable back and forth along the reach legs 13. Specifically, the mast assembly 17 is movable along the reach legs 13 toward and away from the vehicle body 11; Col. 4, lines 21-23; i.e., the controller 28 hydraulically controls the reach cylinders 22 to remove the forks 23 from the pallet 51 to end the tiering operation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Molitor based on the teachings of Goto because Molitor teaches the apparent primary feature of moving a cargo area to reduce a load acting on one or more wheels (Molitor Par. 10; i.e., the wheelset can be easily pivoted so that the load can be supported evenly over the wheels of the wheelset) and Goto teaches wherein the moving action is that of a well-known forklift in which the mast of the cargo section moves horizontally relative to the vehicle body. Therefore, Molitor in view of Goto teaches the amended claim limitations as presented in claims 1, 10, and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Molitor (WO Publication No. 2011128101; hereinafter Molitor) in view of Goto (U.S. Patent No. 10377613; hereinafter Goto).
Regarding claim 1, Molitor teaches an unmanned carrier vehicle (Molitor: Par. 14, i.e., Fig. 1 shows a schematic view from below of a heavy-duty transport vehicle; Molitor: Par. 39; i.e., The vehicle 1 can be a self-propelled vehicle and have a remote control),
comprising: a vehicle body (Molitor: See Fig. 1 for vehicle body);
a plurality of wheels attached to the vehicle body (Molitor: Par. 28; i.e., the heavy-duty transport vehicle 1 is steerable in each case and for this purpose has a plurality of steerable wheels below its transport area);
a plurality of steering actuators for adjusting a steering angle of each of the wheels, respectively (Molitor: Par. 12; i.e., the actuation of the wheels is automated and compulsorily possible solely via the steering angle set on an operating unit; Par. 28; i.e., the heavy-duty transport vehicle 1 is steerable in each case and for this purpose has a plurality of steerable wheels 3 below its transport area 2);
a cargo section (Molitor: Par. 26; i.e., the heavy-duty transport vehicle 1 shown in the drawing comprises a transport area 2, which is designed here as a flat platform) disposed movably on the vehicle body in planar view (Molitor: Par. 31; i.e., the steerable wheel sets 4 and the drive wheel sets 8 are completely or partially vertically displaceable in relation to the transport area 2, … the transport area 2 stationary vehicle frame 10 can be moved up and down with one component in the vertical direction with respect to a central position);
and a control unit configured to output, when adjustment of the steering angle is performed at least in a state that the vehicle body remains 10stopped, an instruction for moving the cargo section in planar view (Molitor: Par. 8; i.e., a one-sided load leading to an inclination of the transport area can be detected by sensors and the counter-control can be carried out automatically, so that after the load has been picked up, the vehicle can always be shifted into the correct horizontal alignment of the transport area - for example a platform; Par. 9; i.e., this static readjustment; the static readjustment indicates the vehicle is stopped when the adjustment occurs) so as to reduce a load acting on one or more target wheels among the plurality of wheels (Molitor: Par. 10; i.e., several coaxial wheels are combined to form a wide wheel set, which often leads to this wheel set being loaded on one side and only one or two wheels carrying the full load so that these wheels are subject to premature wear. …. the wheelset can be easily pivoted so that the load can be supported evenly over the wheels of the wheelset),
and for then adjusting the steering angle of the one of more target wheels, each of the one or more target wheels being an adjustment target for the steering angle with a respective one of the plurality of steering actuators (Molitor: Par. 10; i.e., the steerable wheel sets are separate from the driven wheel sets and can be moved from a position in the longitudinal direction of the vehicle to a position rotated by 45 ° about a vertical axis so that all steerable wheels that are free of their own drive force can be placed tangentially to a turning circle; Par. 34; i.e., in this turning position according to FIG. 3, the vehicle 1 can turn around its central vertical axis 19 on the spot).
Molitor does not explicitly teach the cargo section including a mast extending along a vertical direction and a fork extending from the mast along a horizontal direction; and outputting an instruction for moving the mast of the cargo section horizontally relative to the vehicle body in planar view.
However, in the same field of endeavor, Goto teaches the cargo section including a mast extending along a vertical direction (Goto: Col. 2, lines 53-54; i.e., the load-handling device 12 includes a two-stage mast assembly 17 including a pair of outer masts 18; See Fig. 1) and a fork extending from the mast along a horizontal direction (Goto: Col. 3, lines 4-6; i.e., the forklift truck 10 includes a pair of forks 23 (only one fork 23 is shown) and a lift bracket 24 for fixing the forks 23 to the mast assembly 17; See Fig. 1); and outputting an instruction for moving the mast of the cargo section horizontally relative to the vehicle body in planar view (Goto: Col. 2, line 66 - Col. 3, line 1; i.e., the mast assembly 17 is movable back and forth along the reach legs 13. Specifically, the mast assembly 17 is movable along the reach legs 13 toward and away from the vehicle body 11; Col. 4, lines 21-23; i.e., the controller 28 hydraulically controls the reach cylinders 22 to remove the forks 23 from the pallet 51 to end the tiering operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrier vehicle of Molitor to have further incorporated the cargo section including a mast extending along a vertical direction and a fork extending from the mast along a horizontal direction; and outputting an instruction for moving the mast of the cargo section horizontally relative to the vehicle body in planar view, as taught by Goto. Doing so would allow the carrier vehicle to easily load and unload pallets by controlling the cargo section to move back and forth (Goto: Col. 4, lines 16-18; i.e., the controller 28 hydraulically controls the reach cylinders 22 to move the forks 23 to be located immediately above the first stack 40).
Regarding claim 8, Molitor in view of Goto teaches the unmanned carrier vehicle according to claim 1. Molitor further teaches wherein the plurality of wheels are each arranged rotatably about a revolution axis when 25the steering angle thereof is to be adjusted (Molitor: Par. 28 the wheel sets 4 being rotatable overall about vertical axes 7a, 7b, 7c, 7d),
and the revolution axis of each wheel and a grounding surface of the corresponding wheel are separated in the planar view (Molitor: See Fig. 3 for vertical axes 7a-7d separated from the grounding surface of the corresponding wheel).
Regarding claim 10, Molitor teaches a control unit for controlling an unmanned carrier vehicle (Molitor: Par. 8; i.e., a one-sided load leading to an inclination of the transport area can be detected by sensors and the counter-control can be carried out automatically; Molitor: Par. 14, i.e., Fig. 1 shows a schematic view from below of a heavy-duty transport vehicle)
comprising a plurality of wheels (Molitor: Par. 28; i.e., the heavy-duty transport vehicle 1 is steerable in each case and for this purpose has a plurality of steerable wheels below its transport area) and a cargo section (Molitor: Par. 26; i.e., the heavy-duty transport vehicle 1 shown in the drawing comprises a transport area 2, which is designed here as a flat platform) disposed movably on a vehicle body in planar view (Molitor: Par. 31; i.e., the steerable wheel sets 4 and the drive wheel sets 8 are completely or partially vertically displaceable in relation to the transport area 2, … the transport area 2 stationary vehicle frame 10 can be moved up and down with one component in the vertical direction with respect to a central position),
wherein the control unit is configured to, when adjustment of a steering angle of the plurality of wheels is performed at least in a state that the vehicle body remains stopped, an instruction for moving the cargo section in planar view (Molitor: Par. 8; i.e., a one-sided load leading to an inclination of the transport area can be detected by sensors and the counter-control can be carried out automatically, so that after the load has been picked up, the vehicle can always be shifted into the correct horizontal alignment of the transport area - for example a platform; Par. 9; i.e., this static readjustment; the static readjustment indicates the vehicle is stopped when the adjustment occurs) so as to reduce a load acting on one or more target wheels among the plurality of wheels (Molitor: Par. 10; i.e., several coaxial wheels are combined to form a wide wheel set, which often leads to this wheel set being loaded on one side and only one or two wheels carrying the full load so that these wheels are subject to premature wear. …. the wheelset can be easily pivoted so that the load can be supported evenly over the wheels of the wheelset),
and for then adjusting the steering angle of the one or more target wheels, each of the one or more target wheels being an adjustment target for the steering angle (Molitor: Par. 10; i.e., the steerable wheel sets are separate from the driven wheel sets and can be moved from a position in the longitudinal direction of the vehicle to a position rotated by 45 ° about a vertical axis so that all steerable wheels that are free of their own drive force can be placed tangentially to a turning circle; Par. 34; i.e., in this turning position according to FIG. 3, the vehicle 1 can turn around its central vertical axis 19 on the spot).
Molitor does not explicitly teach the cargo section including a mast extending along a vertical direction and a fork extending from the mast along a horizontal direction, and outputting an instruction for moving the mast of the cargo section horizontally relative to the vehicle body in planar view.
However, in the same field of endeavor, Goto teaches the cargo section including a mast extending along a vertical direction (Goto: Col. 2, lines 53-54; i.e., the load-handling device 12 includes a two-stage mast assembly 17 including a pair of outer masts 18; See Fig. 1) and a fork extending from the mast along a horizontal direction (Goto: Col. 3, lines 4-6; i.e., the forklift truck 10 includes a pair of forks 23 (only one fork 23 is shown) and a lift bracket 24 for fixing the forks 23 to the mast assembly 17; See Fig. 1), and outputting an instruction for moving the mast of the cargo section horizontally relative to the vehicle body in planar view (Goto: Col. 2, line 66 - Col. 3, line 1; i.e., the mast assembly 17 is movable back and forth along the reach legs 13. Specifically, the mast assembly 17 is movable along the reach legs 13 toward and away from the vehicle body 11; Col. 4, lines 21-23; i.e., the controller 28 hydraulically controls the reach cylinders 22 to remove the forks 23 from the pallet 51 to end the tiering operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Molitor to have further incorporated the cargo section including a mast extending along a vertical direction and a fork extending from the mast along a horizontal direction; and outputting an instruction for moving the mast of the cargo section horizontally relative to the vehicle body in planar view, as taught by Goto. Doing so would allow the carrier vehicle to easily load and unload pallets by controlling the cargo section to move back and forth (Goto: Col. 4, lines 16-18; i.e., the controller 28 hydraulically controls the reach cylinders 22 to move the forks 23 to be located immediately above the first stack 40).
Regarding claim 11, Molitor teaches a non-transitory computer-readable storage medium storing a program of causing a computer to function as a control unit (Molitor: Par. 34; i.e., the different loading and also the turning into the turning position can be carried out automatically by a program) controlling an unmanned carrier vehicle (Molitor: Par. 14, i.e., Fig. 1 shows a schematic view from below of a heavy-duty transport vehicle)
comprising a plurality of wheels (Molitor: Par. 28; i.e., the heavy-duty transport vehicle 1 is steerable in each case and for this purpose has a plurality of steerable wheels below its transport area) and a cargo section (Molitor: Par. 26; i.e., the heavy-duty transport vehicle 1 shown in the drawing comprises a transport area 2, which is designed here as a flat platform) disposed movably on a vehicle body in planar view (Molitor: Par. 31; i.e., the steerable wheel sets 4 and the drive wheel sets 8 are completely or partially vertically displaceable in relation to the transport area 2, … the transport area 2 stationary vehicle frame 10 can be moved up and down with one component in the vertical direction with respect to a central position),
	wherein the control unit outputs, when adjustment of a steering angle of the plurality of wheels is performed at least in a state that the 20vehicle body remains stopped, an instruction for moving the cargo section in planar view (Molitor: Par. 8; i.e., a one-sided load leading to an inclination of the transport area can be detected by sensors and the counter-control can be carried out automatically, so that after the load has been picked up, the vehicle can always be shifted into the correct horizontal alignment of the transport area - for example a platform; Par. 9; i.e., this static readjustment; the static readjustment indicates the vehicle is stopped when the adjustment occurs) so as to reduce a load acting on one or more target wheels among the plurality of wheels (Molitor: Par. 10; i.e., several coaxial wheels are combined to form a wide wheel set, which often leads to this wheel set being loaded on one side and only one or two wheels carrying the full load so that these wheels are subject to premature wear. …. the wheelset can be easily pivoted so that the load can be supported evenly over the wheels of the wheelset),
	and for then adjusting the steering angle of the one or more target wheels, each of the one or more target wheels being an adjustment target for the steering angle (Molitor: Par. 10; i.e., the steerable wheel sets are separate from the driven wheel sets and can be moved from a position in the longitudinal direction of the vehicle to a position rotated by 45 ° about a vertical axis so that all steerable wheels that are free of their own drive force can be placed tangentially to a turning circle; Par. 34; i.e., in this turning position according to FIG. 3, the vehicle 1 can turn around its central vertical axis 19 on the spot).
Molitor does not explicitly teach the cargo section including a mast extending along a vertical direction and a fork extending from the mast along a horizontal direction, and outputting an instruction for moving the mast of the cargo section horizontally relative to the vehicle body in planar view.
However, in the same field of endeavor, Goto teaches the cargo section including a mast extending along a vertical direction (Goto: Col. 2, lines 53-54; i.e., the load-handling device 12 includes a two-stage mast assembly 17 including a pair of outer masts 18; See Fig. 1) and a fork extending from the mast along a horizontal direction (Goto: Col. 3, lines 4-6; i.e., the forklift truck 10 includes a pair of forks 23 (only one fork 23 is shown) and a lift bracket 24 for fixing the forks 23 to the mast assembly 17; See Fig. 1), and outputting an instruction for moving the mast of the cargo section horizontally relative to the vehicle body in planar view (Goto: Col. 2, line 66 - Col. 3, line 1; i.e., the mast assembly 17 is movable back and forth along the reach legs 13. Specifically, the mast assembly 17 is movable along the reach legs 13 toward and away from the vehicle body 11; Col. 4, lines 21-23; i.e., the controller 28 hydraulically controls the reach cylinders 22 to remove the forks 23 from the pallet 51 to end the tiering operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium of Molitor to have further incorporated the cargo section including a mast extending along a vertical direction and a fork extending from the mast along a horizontal direction; and outputting an instruction for moving the mast of the cargo section horizontally relative to the vehicle body in planar view, as taught by Goto. Doing so would allow the carrier vehicle to easily load and unload pallets by controlling the cargo section to move back and forth (Goto: Col. 4, lines 16-18; i.e., the controller 28 hydraulically controls the reach cylinders 22 to move the forks 23 to be located immediately above the first stack 40).
Claims 2, 3, 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Molitor in view of Goto, and further in view of Valtanen (U.S. Patent No. 10093309; hereinafter Valtanen).
Regarding claim 2, Molitor in view of Goto teaches the unmanned carrier vehicle according to claim 1, but does not teach the vehicle further comprising a moving mechanism configured to move the cargo section in a direction, as in a one-dimensional 15movable direction of the cargo section, from the one or more target wheels toward one or more non-target wheels other than the one or more target wheels in accordance with the instruction output by the control unit.
However, in the same field of endeavor, Valtanen teaches a vehicle further comprising a moving mechanism configured to move the cargo section in a direction, as in a one-dimensional 15movable direction of the cargo section, from the one or more target wheels toward one or more non-target wheels other than the one or more target wheels in accordance with the instruction output by the control unit (Valtanen: Col. 14, lines 21-24; i.e., the controlling commands are configured to control moving the platform towards a rear portion of the vehicle in response to detecting deceleration of the vehicle based on the vehicle sensing signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned carrier vehicle of Molitor to have further comprised a moving mechanism configured to move the cargo section in a direction, as in a one-dimensional 15movable direction of the cargo section, from the one or more target wheels toward one or more non-target wheels other than the one or more target wheels in accordance with the instruction output by the control unit, as taught by Valtanen. Doing so would allow the unmanned carrier vehicle to move the cargo to the ideal location which optimizes movement of the vehicle (Valtanen: Col. 20, lines 50-54; i.e., control moving the platform in relation to the vehicle so that the center of gravity is kept within a certain area or to balance or manage weight distribution between different portions of the vehicle in order to optimize speed or movement of the vehicle).
Regarding claim 3, Molitor in view of Goto teaches the unmanned carrier vehicle according to claim 1, but does not teach the vehicle further comprising a plurality of 20load sensors measuring loads acting on the wheels respectively, wherein the control unit is configured to generate the instruction for moving the cargo section in accordance with a measurement value of the load sensor measuring a load acting on the one or more target wheels among the plurality of load sensors.
However, in the same field of endeavor, Valtanen teaches a vehicle further comprising a plurality of 20load sensors measuring loads acting on the wheels respectively (Valtanen: Col. 18, lines 46-49; i.e., the sensing device 1560 may comprise pressure or weight sensing device for determining pressure or weight difference or distribution between at least on two points of the arrangement or the vehicle), wherein the control unit is configured to generate the instruction for moving the cargo section in accordance with a measurement value of the load sensor measuring a load acting on the one or more target wheels among the plurality of load sensors (Valtanen: Col. 14, lines 16-20; i.e., the controlling commands are configured to control moving the platform in relation to the vehicle 1420 so that the centre of gravity is kept within a certain area or to balance or manage weight distribution between different portions of the vehicle 1420).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned carrier vehicle of Molitor to have further comprised a plurality of 20load sensors measuring loads acting on the wheels respectively, wherein the control unit is configured to generate the instruction for moving the cargo section in accordance with a measurement value of the load sensor measuring a load acting on the one or more target wheels among the plurality of load sensors, as taught by Valtanen. Doing so would allow the unmanned carrier vehicle to move the cargo to the ideal location which optimizes movement of the vehicle (Valtanen: Col. 20, lines 50-54; i.e., control moving the platform in relation to the vehicle so that the center of gravity is kept within a certain area or to balance or manage weight distribution between different portions of the vehicle in order to optimize speed or movement of the vehicle).
Regarding claim 4, Molitor in view of Goto and Valtanen teaches the unmanned carrier vehicle according to claim 3. Molitor further teaches wherein the control unit is configured to output the instruction for adjusting the steering angle in a state that the vehicle body remains stopped (Molitor: Par. 34; i.e., in this turning position according to FIG. 3, the vehicle 1 can turn around its central vertical axis 19 on the spot), but does not teach doing so when the measurement value of the load sensor measuring a load acting on the one or more target wheels is equal to or smaller - 25 -18-01973US_specification than a reference value.
However, in the same field of endeavor, Valtanen teaches a time when the measurement value of the load sensor measuring a load acting on the one or more target wheels is equal to or smaller - 25 -18-01973US_specification than a reference value (Valtanen: Col. 8, lines 6-9; i.e., in case of pneumatic tire failure, a vehicle centre of gravity is adjusted that enables distribution of load in such way that the load on damaged tire is minimized; the load on the damaged wheel would be small enough that the vehicle can proceed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned carrier vehicle of Molitor and Valtanen to have further incorporated adjusting the steering angle when the measurement value of the load sensor measuring a load acting on the one or more target wheels is equal to or smaller - 25 -18-01973US_specification than a reference value, as taught by Valtanen. Doing so would allow the unmanned carrier vehicle to continue operation of the vehicle when a load on one of the wheels is smaller than a reference value (Valtanen: Col. 8, lines 11-12; i.e., this makes it possible to drive the vehicle further despite the tire failure).
Regarding claim 9, Molitor in view of Goto teaches the unmanned carrier vehicle according to claim 1, but does not teach wherein the control unit generates, based on a measurement value or a calculation result of a load acting on each of the wheels, the instruction for moving the cargo section into a positional range of the cargo section in which a load acting on the one or more target wheels 5is smaller than a load acting on one or more non-target wheels other than the one or more target wheels.
However, in the same field of endeavor, Valtanen teaches wherein the control unit generates, based on a measurement value or a calculation result of a load acting on each of the wheels, the instruction for moving the cargo section into a positional range of the cargo section (Valtanen: Col. 14, lines 16-20; i.e., the controlling commands are configured to control moving the platform in relation to the vehicle 1420 so that the centre of gravity is kept within a certain area or to balance or manage weight distribution between different portions of the vehicle 1420) in which a load acting on the one or more target wheels 5is smaller than a load acting on one or more non-target wheels other than the one or more target wheels (Valtanen: Col. 8, lines 6-9; i.e., in case of pneumatic tire failure, a vehicle centre of gravity is adjusted that enables distribution of load in such way that the load on damaged tire is minimized; the load on the damaged wheel is smaller than the load on the other wheels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned carrier vehicle of Molitor to have further incorporated wherein the control unit generates, based on a measurement value or a calculation result of a load acting on each of the wheels, the instruction for moving the cargo section into a positional range of the cargo section in which a load acting on the one or more target wheels 5is smaller than a load acting on one or more non-target wheels other than the one or more target wheels, as taught by Valtanen. Doing so would allow the unmanned carrier vehicle to move the cargo to the ideal location which optimizes movement of the vehicle (Valtanen: Col. 20, lines 50-54; i.e., control moving the platform in relation to the vehicle so that the center of gravity is kept within a certain area or to balance or manage weight distribution between different portions of the vehicle in order to optimize speed or movement of the vehicle).
Regarding claim 13, Molitor in view of Goto and Valtanen teaches the unmanned carrier vehicle according to claim 3. Molitor further teaches wherein the control unit is configured to output the instruction to move the cargo section when the measurement value of the load sensor measuring a load acting on the one or more target wheels exceeds a reference value (Molitor Par. 6; i.e., transport vehicles must be aligned very precisely in order to keep the load secured against slipping and also to avoid excessive one-sided wear, for example in that the wheels of the vehicle are exposed to too high a pressure on one side; it is inherent that there is a reference value in which the load on the wheels is too high and the cargo section must be moved; Par. 10; i.e., the wheelset can be easily pivoted so that the load can be supported evenly over the wheels of the wheelset).
Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Molitor in view of Goto, and further in view of Rushton (U.S. Publication No. 2020/0277176; hereinafter Rushton), and further in view of Valtanen.
Regarding claim 5, Molitor in view of Goto teaches the unmanned carrier vehicle according to claim 1, but does not teach the vehicle further comprising: a weight measuring sensor measuring a weight of a cargo loaded on the cargo section; and a position detecting sensor detecting a position of the cargo section, wherein the control unit is configured to generate the instruction for moving the cargo section based on a measurement value of the weight measuring sensor and the position of the cargo section detected by the position detecting sensor.
However, in the same field of endeavor, Rushton teaches a vehicle further comprising: a weight measuring sensor measuring a weight of a cargo loaded on the cargo section (Rushton: Par. 208; i.e., the working machine may include a load sensor configured to sense a parameter which is representative of a weight mounted on the working machine mount 36); and a position detecting sensor detecting a position of the cargo section (Rushton: Par. 222; i.e., the orientation sensor arrangement 14 may include a sensor configured to measure the position of the load handling apparatus 6, 7 with respect to the machine body 2), wherein the control unit is configured to generate the instruction for moving the cargo section based on a measurement value of the weight measuring sensor and the position of the cargo section detected by the position detecting sensor (Rushton: Par. 25; i.e., the controller is configured to issue an operations signal for use by an element of the machine, including the movement actuator, which in response to the operations signal issued by the controller, is configured to restrict or substantially prevent a movement of the load handling apparatus when a value of the tilt signal reaches a threshold value, the threshold value being dependent on the information representative of the weight and/or position of the at least one electric energy storage module).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned carrier vehicle of Molitor to have further comprised: a weight measuring sensor measuring a weight of a cargo loaded on the cargo section; and a position detecting sensor detecting a position of the cargo section, wherein the control unit is configured to generate the instruction for moving the cargo section based on a measurement value of the weight measuring sensor and the position of the cargo section detected by the position detecting sensor, as taught by Rushton. Doing so would allow the vehicle to move the load section to have control over the stability of the vehicle (Rushton: Par. 23; i.e., the controller includes a machine stabilization decision logic, configured to maintain stability of the working machine).
Regarding claim 6, Molitor in view of Goto and Rushton teaches the unmanned carrier vehicle according to claim 5, but they do not teach wherein the control unit is configured to calculate loads acting on the respective wheels based on the gravity center calculated based on the measurement value of the weight measuring sensor and the position of the cargo section detected by the position detecting 15sensor, and to generate the instruction for moving the cargo section based on the calculation result of the loads.
However, in the same field of endeavor, Valtanen teaches wherein the control unit is configured to calculate loads acting on the respective wheels based on the gravity center calculated based on the measurement value of the weight measuring sensor and the position of the cargo section detected by the position detecting 15sensor (Valtanen: Col. 18, lines 46-52; i.e., the sensing device 1560 may comprise pressure or weight sensing device for determining pressure or weight difference or distribution between at least on two points of the arrangement or the vehicle, whereupon the sensing device 1560 is configured to determine location of the centre of gravity of the arrangement or the vehicle based on the pressure or weight difference, or the distribution), and to generate the instruction for moving the cargo section based on the calculation result of the loads (Valtanen: Col. 14, lines 16-20; i.e., the controlling commands are configured to control moving the platform in relation to the vehicle 1420 so that the centre of gravity is kept within a certain area or to balance or manage weight distribution between different portions of the vehicle 1420).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned carrier vehicle of Molitor and Rushton to have further incorporated wherein the control unit is configured to calculate loads acting on the respective wheels based on the gravity center calculated based on the measurement value of the weight measuring sensor and the position of the cargo section detected by the position detecting 15sensor, and to generate the instruction for moving the cargo section based on the calculation result of the loads, as taught by Valtanen. Doing so would allow the unmanned carrier vehicle to move the cargo to the ideal location which optimizes movement of the vehicle (Valtanen: Col. 20, lines 50-54; i.e., control moving the platform in relation to the vehicle so that the center of gravity is kept within a certain area or to balance or manage weight distribution between different portions of the vehicle in order to optimize speed or movement of the vehicle).
Regarding claim 7, Molitor in view of Goto, Rushton, and Valtanen teaches the unmanned carrier vehicle according to claim 6. Molitor further teaches wherein the control unit is configured to output the instruction for adjusting the steering angle in a state that the vehicle body remains stopped (Molitor: Par. 34; i.e., in this turning position according to FIG. 3, the vehicle 1 can turn around its central vertical axis 19 on the spot), but does not teach doing so when a calculated value of the load acting on the one or more target wheels is equal to or smaller - 25 -18-01973US_specification than a reference value.
However, in the same field of endeavor, Valtanen teaches a time when a calculated value of the load acting on the one or more target wheels is equal to or smaller - 25 -18-01973US_specification than a reference value (Valtanen: Col. 8, lines 6-9; i.e., in case of pneumatic tire failure, a vehicle centre of gravity is adjusted that enables distribution of load in such way that the load on damaged tire is minimized; the load on the damaged wheel would be small enough that the vehicle can proceed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned carrier vehicle of Molitor and Valtanen to have further incorporated adjusting the steering angle when a calculated value of the load acting on the one or more target wheels is equal to or smaller - 25 -18-01973US_specification than a reference value, as taught by Valtanen. Doing so would allow the unmanned carrier vehicle to continue operation of the vehicle when a load on one of the wheels is smaller than a reference value (Valtanen: Col. 8, lines 11-12; i.e., this makes it possible to drive the vehicle further despite the tire failure).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Molitor in view of Goto, and further in view of Hirooka et al. (U.S. Patent No. 5325935; hereinafter Hirooka).
Regarding claim 12, Molitor in view of Goto teaches the unmanned carrier vehicle according to claim 1. Molitor further teaches having one or more front wheels and one or more rear wheels (Molitor: Par. 28; i.e., four wheels 3 are combined to form a common, rotatable wheel set 4. These are arranged in two front and two rear corner areas of the vehicle 1), but Molitor does not explicitly teach wherein the control unit is configured to adjust the steering angle of either one or more front wheels or of one or more rear wheels included in the plurality of wheels as the one or more target wheels.
However, in the same field of endeavor, Hirooka teaches wherein the control unit is configured to adjust the steering angle of either one or more front wheels or of one or more rear wheels included in the plurality of wheels as the one or more target wheels (Hirooka: Col. 4, lines 38-41; i.e., the sector gear 20 has an arc portion corresponding to an angle of about 230 degrees, and allows the load wheel 12L to turn toward the left and right each at an angle of about 115 degrees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned carrier vehicle of Molitor to have further incorporated wherein the control unit is configured to adjust the steering angle of either one or more front wheels or of one or more rear wheels included in the plurality of wheels as the one or more target wheels, as taught by Hirooka. Doing so would allow the carrier vehicle to turn with reduced friction between the wheels and the ground (Hirooka: Col. 5, lines 38-41; i.e., when the load wheels are steered with the forklift 1 kept stationary, i.e., in the case of so-called stationary swing, the provision of the offset reduces the friction between the load wheel and the ground).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661